DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment, in part, to appellant, Bruce Iffland, in this underinsured motorist coverage dispute. For the reasons stated herein, this court affirms the judgment of the trial court.
Appellant sets forth the following two assignments of error:
  "1. IT WAS ERROR FOR THE TRIAL COURT TO ENFORCE A VAGUE, CONTRADICTORY, AMBIGUOUS AND UNCERTAIN ANTI-STACKING PROVISION IN THE UNDERINSURED MOTORIST COVERAGE ISSUED BY THE APPELLEE.
  "2. IN THE ABSENCE OF POLICY LANGUAGE DIRECTING OTHERWISE, IT WAS ERROR FOR THE TRIAL COURT TO OFFSET THE TORTFEASOR'S LIABILITY COVERAGE FROM THE LIMITS OF THE APPELLANT'S UNDERINSURED MOTORIST COVERAGE ACCORDING TO A FORMULA THAT MINIMIZED AVAILABLE COVERAGE WHEN ANOTHER REASONABLE METHOD OF CALCULATION WOULD HAVE YIELDED A HIGHER LIMIT OF AVAILABLE UNDERINSURED MOTORIST COVERAGE."
In considering appellant's assignments of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law. After doing so, we conclude that the well-reasoned opinion and journal entry of the Honorable Judith A. Lanzinger properly determines and correctly disposes of the material issues in this case. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's first and second assignments of error are found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ________________________ Peter M. Handwork, JUDGE
James R. Sherck, J. and Mark L. Pietrykowski, P.J. CONCUR.